Citation Nr: 1618787	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability before July 24, 2015, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO that continued the noncompensable evaluation of the Veteran's hearing loss disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND  

The Veteran's claim must again be remanded before the Board may render a decision in this case.

The Board's October 2015 remand directed the AOJ to obtain pertinent medical records from the VA Medical Centers (VAMCs) in Phoenix, Arizona, and Prescott, Arizona.  While the AOJ obtained certain medical evidence from these VAMCs, such records appear to be incomplete.  For example, records from May 2014 and January 2015 indicate that audiogram test results from each of those months are available in separate VA medical records.  Those audiogram test results have not been associated with the record, nor does it appear that any attempts have been made to obtain those test results.  

The Court of Appeals for Veterans Claims (Court) has also held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran has claimed that he is prevented from working as a result of his service-connected bilateral hearing loss and psychiatric disabilities.  As such, the question of TDIU is raised by the record.

Accordingly, the case is REMANDED for the following actions:
 
1.  Associate all pertinent VAMC medical evidence with the record, including audiogram test results referred to in May 2014 and January 2015 VA treatment records.  

2.  Then, after undertaking all appropriate additional development, adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to a compensable rating for a bilateral hearing loss disability before July 24, 2015, and to a rating in excess of 10 percent thereafter.   If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



